Exhibit 10.5



[Date]


Name
Company
Street
City, State Zip




Re: Stock Option Agreement Amendment




Dear [Optionee]:


The Compensation Committee of the Board of Directors of CF Industries Holdings,
Inc. (the “Company”) has recently approved an amendment to the terms of your
outstanding stock options previously granted to you pursuant to the Company’s
equity plans. This amendment, which is to your benefit, provides for the
automatic exercise of your stock options in the unlikely event they remain
unexercised as of the date the stock options would otherwise expire at the end
of their original ten-year term if they are “in the money” as of such date. This
amendment also provides for the automatic exercise of your stock options if your
employment terminates as a result of a Special Retirement (with respect to
options granted on or after March 3, 2014) or an Ordinary Retirement and your
options remain unexercised and “in the money” as of the fourth anniversary of
your Special Retirement or Ordinary Retirement, as applicable. “Special
Retirement” and “Ordinary Retirement,” as applicable, are defined in your stock
option agreement(s).


Specifically each of your stock options (the “Amended Stock Options”) listed on
Exhibit A to this letter agreement have been, and hereby are, amended to include
the following provision in addition to their current terms:


“Notwithstanding any other provision of this Agreement, if as of the last
trading day prior to the earlier of (i) the Term/Expiration Date or (ii) the
fourth anniversary of the date of Optionee’s Special Retirement (if the Option
was granted on or after March 3, 2014) or Ordinary Retirement, the Option has
not been exercised and the then Fair Market Value of a share exceeds the per
share exercise price by at least $.01 (such expiring portion of the option that
is so “in-the-money,” an “Auto-Exercise Eligible Option”), Optionee will be
deemed to have automatically exercised such Auto-Exercise Eligible Option (to
the extent it has not previously been exercised or forfeited) in accordance with
the provisions of this paragraph. In the event of an automatic exercise pursuant
to this paragraph, the Company will reduce the number of Exercised Shares issued
to Optionee upon such automatic exercise of the Auto-Exercise Eligible Option by
a number of Exercised Shares having a Fair Market Value equal to the aggregate
exercise price for such Exercised Shares in order to satisfy the aggregated
exercise price obligation for the Auto-Exercise Eligible Option. Further, the
Company shall reduce the number of Exercised Shares issued to the Optionee by
that number of Exercised Shares having an aggregate Fair Market Value equal to
the minimum statutory tax withholding obligation arising upon the automatic
exercise. The number of shares so held back shall be rounded up to the nearest
whole number as necessary to avoid fractional shares and any excess amount held
back shall be refunded in cash to Optionee. Optionee may notify the Company, in
writing in advance that Optionee does not wish for the Auto-Exercise Eligible
Option to be exercised. In its discretion, the Company may determine to cease
automatically exercising options, including the Option, at any time.”


The provision set forth above is incorporated by reference and made part of each
of your Amended Stock Options. Except as specifically amended by this letter
agreement, each of your Amended Stock Options otherwise remains in force and
effect in accordance with its original terms.


This letter agreement and the terms of the Amended Stock Options and the Company
equity plans under which the Amended Stock Options were granted contain the
entire understanding between you and the Company on the subject matter of this
letter agreement, and there are no other agreements or understandings between
you and the




--------------------------------------------------------------------------------

Exhibit 10.5

Company with respect to the subject matter of this letter agreement. No
alteration of modification of this letter agreement shall be valid except by a
subsequent written instrument executed by you and the Company.


Please confirm your agreement with the content of this letter agreement by
countersigning and returning a copy of this letter to Wendy Jablow Spertus by
Friday May 22nd.


If you have any questions regarding this letter agreement or your Amended Stock
Options, please call (847) 405-2510.




Sincerely,


/s/ Wendy Jablow Spertus


Wendy Jablow Spertus
Senior Vice President, Human Resources


        


[Optionee] _______________________        Date__________




Attachment: Exhibit A - Amended Stock Options
 




EXHIBIT A


Amended Stock Options for [Optionee]


 
Award ID
Award Date
Award Price
Award Amount
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Note: This list represents the option awards that are now eligible for the
Auto-Exercise feature.




